DETAILED ACTION
Claims 1, 3-6 and 8-12 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 that were received on 9/2/2019.

Response to Arguments
Following Applicants amendments to the Claims, the objection to the Claims is Withdrawn with respect to claim 4 and Maintained with respect to claim 11.
The objection to claim 11 was not addressed, and the claim still contains two periods which is improper.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response:
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.

Claim Objections
Claim 11 objected to because of the following informalities: the claim contains two periods. Suggested correction is to remove the period after set in the third line of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10 and 11, they recite the limitation “a physical location”, and “a physical facility” in the amended claims. When reviewing the specification, adequate support could not be found. Applicant has not provided any relevant sections or figures to support the claimed amendment. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, the amended limitation is new matter.
Regarding claims 1, 3-5, 8 and 10-12, they recite the limitation “representation”, in the amended claims. When reviewing the specification, adequate support could not be found. Applicant has not provided any relevant sections or figures to support the claimed amendment. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, the amended limitation is new matter.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6 and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a computer readable medium, method and apparatus for simulating expected values for agents based on a set of selection candidates.
Step 1: Claims 1, 3-6, 8-9 and 12 are directed to a computer readable medium, which is an article of manufacture, which is a statutory category of invention. Claim 10 is directed to a method, which is a process, which is a statutory category of invention. Claim 11 is directed to an apparatus, which is a machine, which is a statutory category of invention. Therefore, claims 1, 3-6 and 8-12 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1, 10 and 11 are directed to the abstract idea of simulating expected values for agents based on a set of selection candidates, constituting an abstract idea based on Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion. The limitation of “a simulation process for analyzing a plurality of selection candidates in order for which expected values are set, the simulation process comprising” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally, the limitation of “calculating, for representation of a user, a biased expected value of each of the plurality of selection candidates, based on an experience score set for the representation and the expected value of each of the plurality of selection candidates; and” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally, the limitation of “upon checking each of the plurality of selection candidates for the representation, performing a continuation judgment for each representation determining whether the checking action is to be performed for a next one of the plurality of selection candidates, wherein the performing the continuation judgement is based on evaluated values set to checked selection candidates for which the checking action has been performed and the calculated biased expected values of unchecked selection candidates for which the checking action has not been performed yet.” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claim 1 is directed to a computer readable medium that performs the step of the abstract idea on a computer, and claim 10 is the steps of the abstract idea. The claims merely detail instructions on how to implement the simulation on a computer, or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05(f)) In claim 1 the computer, a physical location, a physical location, as well as in claim 11, the additional elements of a processor and memory generally link the use of the judicial exception to a particular 
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Generic computer features, such as the computer of claim 1, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception. (MPEP 2106.05(f)) The additional elements of “a computer”, “a physical location”, “a physical facility”, “a processor” and “memory”
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 3-6 are directed to further limiting a calculated value, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.” 
Dependent claim 8 is directed to further defining score values, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 9 is directed to further defining the length of the checking action, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 12 is directed to calculating a statisfaction level, which further narrows the abstract idea identified in the independent claim. This calculation of a satisfaction level is directed to “Mathematical Concepts.”
Accordingly, claims 1, 3-6, 8-9 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. USPPN 2018/0121964 (hereinafter “Zhang”), in view of Bettman et al. “Effects of Prior Knowledge and Experience and Phase of the Choice Process on Consumer Decision Processes: A Protocol Analysis” (hereinafter “Bettman”)
Regarding claim 1, Zhang teaches A non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a simulation process for analyzing, a plurality of selection candidates in order for which expected values are set, the simulation process comprising: ([0118], a non-transitory medium; Abstract, [0009], [0013], a machine learning model predicts (expected) for each user (representation), affinity scores for candidate components (selection candidate))
calculating, for representation of a user, a biased expected value of each of the plurality of selection candidates, based on … score set for the representation and the expected value of each of the plurality of selection candidates; and ([0009], [0012], [0013], [0057], [0109], the total affinity score (biased expected value) of the subject user for a 
upon checking each of the plurality of selection candidates for the representation, performing a continuation judgment for each representation determining whether the checking action is to be performed for a next one of the plurality of selection candidates, wherein the performing the continuation judgement is based on evaluated values set to checked selection candidates for which the checking action has been performed ([0016], [0018], [0051], [0096]-[0098] the process is repeated until distribution of a set of affinity scores computed for each of the plurality of candidate content item components is achieved)
and the calculated biased expected values of unchecked selection candidates for which the checking action has not been performed yet,([0096]-[0098] the process is repeated until at least 1000 items have been evaluated and the desired distribution is achieved)
the biased expected value is set to each of the plurality of selection candidates, based on a number of times representing visits to a physical location the representation has performed the checking action for each of the plurality of selection candidates, and ([0062], the affinity score is calculated based on the previous actions of the user when presented with the candidate component; [0038] a number of check in interaction representing physical visits to a physical location are used as interactions)
evaluating a plurality of layouts of a physical facility represented by the plurality of selection candidates, using a result of the continuation judgment performed for each of the plurality of selection candidates. ([0016], a number of candidate image pairs are presented to the user, based on the users selection, the process continues until a threshold is met; [0038] 
	Zhang does not explicitly disclose calculating, for representation of a user, …a value for each of the plurality of selection candidates, based on an experienced score set for the representation
	Bettman teaches calculating, for representation of a user, …a value for each of the plurality of selection candidates, based on an experienced score set for the representation (Table 1 and 2, Page 8 Right Column Manipulation Check, A low, moderate, and high experience group are assigned and given a mean value based on their experience level)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Zhang with Bettman as the references deal with presenting items to users, in order to implement a system that takes into account the experience of the user. Bettman would modify Zhang by including the experience of the user in the calculation of the affinity score. The benefit of doing so is taking into account the prior knowledge of the user would allow more detailed examination of the effects of particular aspects of prior knowledge and experience on the choices of the consumer. (Bettman Page 12 Left Column Second paragraph)

Regarding claim 4, the combination of Zhang and Bettman teaches the limitations of claim 1. Zhang teaches wherein the biased expected value of each of the plurality of selection candidates is set based on guide information that is related to the selection candidate and has been presented to the representation in a simulation of the simulation process. ([0062], [0106]-

Regarding claim 5, the combination of Zhang and Bettman teaches the limitations of claim 1. Zhang teaches wherein the biased expected value set to each of the plurality of selection candidates is calculated in accordance with a group configuration set for the representation. ([0051], [0109] the affinity score is calculated based on the age group of the user)

Regarding claim 6, the combination of Zhang and Bettman teaches the limitations of claim 1. Zhang teaches wherein the biased expected value is set to each of the plurality of selection candidates, based on a time period during which the checking action is performed. ([0042], the affinity score is calculated over time)

Regarding claim 8, the combination of Zhang and Bettman teaches the limitations of claim 1. Zhang teaches a value smaller than the expected value is calculated as the biased expected value for each of the plurality of selection candidates; (Figure 4, values that are two standard deviations lower than the midpoint are smaller than expected)
a value larger than the expected value is calculated as the biased expected value for each of the plurality of selection candidates; and (Figure 4, values that are two standard deviations higher than the midpoint are higher than expected)
the expected value is calculated as the biased expected value for each of the plurality of selection candidates. (Figure 4, values that are at the midpoint are expected)
 a first score value, a second score value, and a third score value are set as the experience score for the representation such that the first score value is smaller than the second score value and the second score value is smaller than the third score value; when the first score value is set as the experience score for the representation, when the second score value is set as the experience score for the representation, and when the third score value is set as the experience score for the representation, 
Bettman teaches a first score value, a second score value, and a third score value are set as the experience score for the representation such that the first score value is smaller than the second score value and the second score value is smaller than the third score value; (Table 2, Page 8 Right Column Manipulation check, The mean knowledge is the lowest, the moderate is bigger than the low but smaller than the high experience, and the high experience is the highest value)
when the first score value is set as the experience score for the representation; (Table 2, Page 8 Right Column Manipulation check, the lowest mean values is set for the lowest experience user)
when the second score value is set as the experience score for the representation, (Table 2, Page 8 Right Column Manipulation check, the middle mean values is set for the moderate experience user)
when the third score value is set as the experience score for the representation, (Table 2, Page 8 Right Column Manipulation check, the highest mean values is set for the high experience user)

Regarding claim 9, the combination of Zhang and Bettman teaches the limitations of claim 1. Zhang teaches the checking action is determined to be ended when a first maximum value indicating a maximum value among the evaluated values of selection candidates that have been already checked is larger than a second maximum value indicating a maximum value among the expected values of selection candidates that are not checked yet; and  ([0096]-[0098] the process is repeated until at least 1000 items have been evaluated and the desired distribution is achieved, 10,000 additional impressions can be added)
the checking action is determined to be continued when the first maximum value is smaller than the second maximum value. ([0096]-[0098] the process is repeated until at least 1000 items have been evaluated and the desired distribution is achieved)

In regards to claim 10, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 11, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Examiner’s Note: See [0117] and [0118] for the additional computer components.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Bettman, and in further view of Johnson et al. “Product Familiarity and Learning New Information”, (hereinafter “Johnson”).
Regarding claim 3, the combination of Zhang and Bettman teaches the limitations of claim 1. Zhang teaches wherein the biased expected value set to each of the plurality of selection candidates ([0012], [0057], [0109], the total affinity score (biased expected value) of the subject user for a candidate content item that includes several candidate components is predicted based on a sum of the affinity scores of the subject user predicted for its candidate components.)
Zhang does not explicitly teach is calculated in accordance with a skill level set for the representation.
Johnson teaches is calculated in accordance with a skill level set for the representation. (Page 543 Right Column, Page 544 Left Column First and Second Paragraphs, Three skill levels that result in increased familiarity are included)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Zhang and Bettman with Johnson as the references deal with familiarity of items to users, in order to implement a system that takes into account the skill level of the user. Johnson would modify the combination of Zhang and Bettman by including the skill level of the user in the calculation of the affinity score. The benefit of doing so is 1) familiar consumers possess superior knowledge of existing products, which should decrease search of extant alternatives, 2) Familiar consumers possess a superior ability to encode new information, which may increase search and learning for new alternatives, and 3) Familiar consumers can pay attention to relevant information and ignore irrelevant information: when faced with information that is irrelevant or redundant, such consumers may use their knowledge of the 

Examiner’s Note: The Examiner notes that prior art has not been applied to claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ye et al. USPPN 2014/0281978: Teaches calculating a user’s rating for a song based on their familiarity with the song.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147